DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/16/2020 and 4/1/2021 have been acknowledged.
Status of Application
Claims 1-3, 5-11, 13-18, 20-26, and 28-30 are pending. Claims 1, 7, 16, and 22 are the independent claims. Claims 1, 2, 6-11, 14-16, and 22 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” 9/13/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 9/13/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claims have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-11, 13-18, 20-26, and 28-30 are rejected under 35 USC 103 as being unpatentable over Du et al. (United States Patent Publication 2019/0051168) in view of  Gulati et al. (United States Patent Publication 2019/0370569) and in view of  Al-Stouhi (United States Patent Publication 2016/0368492)
With respect to Claim 1: While Du discloses “A method of transmitting one or more vehicle-based messages” [Du, Abstract]; 
“the method comprising: obtaining, at a first vehicle, sensor information from one or more sensor inputs” [Du, ¶ 0025]; 
“creating, using a processing unit of the first vehicle, a message comprising an information element (IE) conveying vehicle-to-everything (V2X) information” [Du, ¶ 0034 and 0051]; 
“wherein the IE is determined from the sensor information and comprises information indicative of” [Du, ¶ 0034 and 0051-0052]; 
“a detected vehicle model type of a detected vehicle, wherein the detected vehicle model type comprises information regarding a vehicle type, a vehicle model trim, or any combination thereof” [Du, ¶ 0034 and 0051-0052];
“at least one of: a pitch rate of the first vehicle, the detected vehicle, or a detected object; a roll rate of the first vehicle, the detected vehicle, or the detected object; a yaw rate of the detected vehicle or the detected object” [Du, ¶ 0036-0040 and  0051-0052]; 
 “and wirelessly transmitting, from the first vehicle, the message comprising the IE” [Du, ¶ 0034 and 0051-0052];
Du does not specifically state using confidences or vehicle makes and trims, rather vehicle types.
Gulati, which is also a system of sharing data between vehicles, teaches “a detected vehicle model type of a detected vehicle, wherein the detected vehicle model type comprises information regarding a vehicle model, a vehicle model trim, or any combination thereof” [Gulati, ¶ 0188].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gulati  into the invention of Du to not only using vehicle type data as Du discloses but to also have more specific data, such as model and such as taught by Gulati with a motivation of creating a more robust system that can better communicated vehicle surroundings. Additionally,  the claimed invention is merely a combination of old, well known elements of V2X communications and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Al-Stouhi, which is also vehicle control systems teaches “
“at least one of: a pitch rate of the first vehicle, the detected vehicle, or a detected object; a roll rate of the first vehicle, the detected vehicle, or the detected object; a yaw rate of the detected vehicle or the detected object” [Al-Stouhi, ¶ 0076]; 
“and at least one of: a pitch rate confidence associated with the pitch rate; a roll rate confidence associated with the roll rate; or a yaw rate confidence associated with the yaw rate” [Al-Stouhi, ¶ 0076]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Al-Stouhi into the invention of Du to not only using vehicle type such as yaw, pitch, and roll for SLAM mapping and vehicle control as Du discloses but to also have more specific data, such as confidence is these values as taught by Al-Stouhi with a motivation of creating a more robust system that can better communicated vehicle surroundings. Additionally,  the claimed invention is merely a combination of old, well known elements of V2X communications and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: While Du discloses “The method of claim 1, wherein the one or more sensor inputs comprise input from: a camera, a radar, a LIDAR, map data, a Global Navigation Satellite System (GNSS), or a motion sensor, or any combination thereof” [Du, ¶ 0025].
 With respect to Claim 3: While Du discloses “The method of claim 2, wherein the one or more sensor inputs further comprise a V2X message from another vehicle.” [Du, ¶ 0051-0052].
With respect to Claim 5: While Du discloses “The method of claim 1, wherein the message comprises a Basic Safety Message as defined by the Society of Automotive Engineers (SAE) or a Collective Perception Message as defined by the European Telecommunications Standards Institute (ETSI)” [Du, ¶ 0051-0052].
With respect to Claim 6: While Du discloses “The method of claim 5, wherein the IE is included as a DF DetectedObject in the Basic Safety Message or as a Perceived Object Container in the Collective Perception Message” [Du, ¶ 0051-0052].
With respect to Claim 6: While Du discloses “The method of claim 5, wherein the IE is included as a DF DetectedObject in the Basic Safety Message or as a Perceived Object Container in the Collective Perception Message” [Du, ¶ 0051-0052].
With respect to Claims 7-11 and 13-15: all limitations have been examined with respect to the method in claims 1-3 and 5-6. The method taught/disclosed in claims 7-11 and 13-15 can clearly perform as the method of claims 1-3 and 5-6 with further adding a maneuver based on the sensed data and received messages [Du, ¶ 0034,  0045, and 0050-0052]. Therefore claims 7-11 and 13-15 are rejected under the same rationale.
With respect to Claims 16-18 and 20-21: all limitations have been examined with respect to the method in claims 1-3 and 5-6. The system taught/disclosed in claims 16-18 and 20-21 can clearly perform the method of claims 1-3 and 5-6. Therefore claims 16-18 and 20-21 are rejected under the same rationale.
With respect to Claims 22-26 and 28-30: all limitations have been examined with respect to the method in claims 7-11 and 13-15. The system taught/disclosed in claims 22-26 and 28-30 can clearly perform the method of claims 7-11 and 13-15 with further adding a maneuver based on the sensed data and received messages [Du, ¶ 0034,  0045, and 0050-0052].. Therefore claims 22-26 and 28-30 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JESS WHITTINGTON/Examiner, Art Unit 3669